INGRAM, Justice
(dissenting).
I respectfully dissent from the majority’s quashing of the writ of certiorari. I do so because the trial court refused to instruct the jury that lack of consent was an element of the offenses of rape and sodomy, even though the question of consent was clearly raised by the evidence.
The defendant timely submitted to the trial court an adequately worded, written instruction on the question of consent, requesting the trial court to give it to the jury. The trial court refused to read the requested instruction to the jury. Therefore, I would hold that the Court of Criminal Appeals erred in failing to reverse the trial court’s judgment on this point.